SECOND AMENDED AND RESTATED GUARANTY SECOND AMENDED AND RESTATED GUARANTY, dated as of June 26, 2008 (the “Guaranty”), made by PHH CORPORATION (the “Guarantor”) in favor of THE ROYAL BANK OF SCOTLAND PLC (“RBS”) in its capacity as Buyer under the Amended and Restated Master Repurchase Agreement referred to below and as Purchaser under the MLPSA referred to below and in favor of GREENWICH CAPITAL FINANCIAL PRODUCTS, INC. (“GCFP”) in its capacity as Purchaser under the MLPSA referred to below. RECITALS WHEREAS, pursuant to the Master Repurchase Agreement, dated as of November 1, 2007 (the “Original Repurchase Agreement”), between PHH Mortgage Corporation (“PHH”) as Seller, and GCFP, as buyer, GCFP agreed to enter into Transactions with PHH upon the terms and subject to the conditions set forth therein; WHEREAS, it was a condition precedent to the obligation of GCFP to enter into any such Transaction with PHH under the Repurchase Agreement that the Guarantor enter into the guaranty on April 15, 2008 (the “Original Guaranty”); WHEREAS, on the date hereof, GCFP will assign to The Royal Bank of Scotland plc (“Buyer”) and Buyer will undertake and assume for the benefit of GCFP, all of GCFP’s right, title, obligation and interest in, to and under the Original Repurchase Agreement and all Program Documents related thereto, including the Original Guaranty; WHEREAS, pursuant to a Mortgage Loan Purchase and Sale Agreement, dated as of April 15, 2008 (the “MLPSA”) by and between PHH, as seller (in such capacity, together with PHH as seller under the Repurchase Agreement, the “Seller”), and RBS and GCFP, as purchasers (each, a “Purchaser” and together, the “Purchasers”), each Purchaser severally agreed to purchase Participation Certificates evidencing particular GNMA Mortgage Loans, FNMA Mortgage Loans or FHLMC Mortgage Loans from the Seller upon the terms and subject to the conditions set forth therein; WHEREAS, to secure the obligations of Seller to each Purchaser under the MLPSA (the
